The Vice-Chancellor :
The present motion is pressed on account of arrears of taxes. The tenant for life is bound to keep down ordinary charges for taxes and repairs out of the rents and income of the estate. The principle, perhaps, might not apply in relation to an assessment which goes to *313permanent benefit of the inheritance. In such a case, it is likely that some rule of apportionment would have to be resorted to. Here, the application is in regard to the payment of ordinary taxes. Let an order of reference to a master be entered, to appoint a receiver of so much of the rents and income of the estate as shall be necessary to pay off and discharge the taxes now due and in arrear to the corporation of the city of New-York from any part or portion of the estate ; unless, within forty days from the service of a copy of the order, the defendants, Chabert and wife, shall show, to the satisfaction of the master, that the taxes have been paid.